Exhibit 10.1

 

THIRD LOAN MODIFICATION AGREEMENT

 

This Third Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of September 10, 2012 by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and
(b) AXCELIS TECHNOLOGIES, INC., a Delaware corporation (“ATI”) and AXCELIS
TECHNOLOGIES CCS CORPORATION, a Delaware corporation (“ATCC”), each with offices
located at 108 Cherry Hill Drive, Beverly, Massachusetts 01915 (ATI and ATCC are
referred to herein, individually and collectively, jointly and severally, as
“Borrower”).

 

DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of April 25, 2011, evidenced by,
among other documents, a certain Second Amended and Restated Loan and Security
Agreement dated as of April 25, 2011, between Borrower and Bank, as amended by a
certain First Loan Modification Agreement dated as of December 27, 2011, between
Borrower and Bank, and as further amended by a certain Second Loan Modification
Agreement dated as of March 5, 2012, between Borrower and Bank (as amended,
supplemented, restated or otherwise modified from time to time, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

 

DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the intellectual property as
described in a certain Amended and Restated Intellectual Property Security
Agreement dated as of March 12, 2010, between ATI and Bank, as amended by a
certain First Amendment to Amended and Restated Intellectual Property Security
Agreement dated as of April 25, 2011, between ATI and Bank, and as further
amended by a certain Second Amendment to Intellectual Property Security
Agreement (the “Second Amendment to IP Agreement”) dated March 5, 2012, between
ATI and Bank (as amended, supplemented, restated or otherwise modified, the “IP
Security Agreement”) (together with the Loan Agreement and any other documents
granting collateral security to Bank, the “Security Documents”). Hereinafter,
the Security Documents, together with all other documents evidencing or securing
the Obligations, shall be referred to as the “Existing Loan Documents”.

 

DESCRIPTION OF CHANGE IN TERMS.

 

Modifications to Loan Agreement.

 

The Loan Agreement shall be amended by deleting the following appearing as
Section 6.9(b) thereof (entitled “Minimum Adjusted Net Income”):

 

“(b)         Minimum Adjusted Net Income.  Borrower and its Subsidiaries, on a
consolidated basis, shall achieve Adjusted Net Income of at least (i) $3,000,000
for the trailing six (6) month period ending on the last day of the fiscal
quarter ending March 31, 2011; (ii) $5,000,000 for each trailing six (6) month
period ending on the last day of the fiscal quarters ending June 30, 2011 and
September 30, 2011; (iii) ($3,000,000.00) for the trailing six month period
ending on the last day of the fiscal quarter ending December 31, 2011;
(iv) ($6,000,000.00) for the trailing six (6) month period ending on the last
day of the fiscal quarter ending March 31, 2012; (v) ($9,000,000.00) for the
trailing six (6) month period ending on the last day of the fiscal quarter
ending June 30, 2012; (vi) $1.00 for the trailing six (6) month period ending on
the last day of the fiscal quarter ending September 30, 2012;
(vii) $2,500,000.00 for the trailing

 

--------------------------------------------------------------------------------


 

six (6) month period ending on the last day of the fiscal quarter ending
December 31, 2012; and (viii) for the trailing six (6) month period ending on
March 1, 2013, and for each trailing six month period ending on the last day of
each fiscal quarter thereafter, an amount that is $1,000,000.00 greater than the
required minimum Adjusted Net Income for the immediately preceding trailing six
(6) month period ending on the last day of the immediately preceding calendar
quarter.”

 

and inserting in lieu thereof the following:

 

“(b)         Minimum Adjusted Net Income.  Borrower and its Subsidiaries, on a
consolidated basis, shall achieve Adjusted Net Income of at least (i) $3,000,000
for the trailing six (6) month period ending on the last day of the fiscal
quarter ending March 31, 2011; (ii) $5,000,000 for each trailing six (6) month
period ending on the last day of the fiscal quarters ending June 30, 2011 and
September 30, 2011; (iii) ($3,000,000.00) for the trailing six month period
ending on the last day of the fiscal quarter ending December 31, 2011;
(iv) ($6,000,000.00) for the trailing six (6) month period ending on the last
day of the fiscal quarter ending March 31, 2012; (v) ($9,000,000.00) for the
trailing six (6) month period ending on the last day of the fiscal quarter
ending June 30, 2012; (vi) ($10,000,000.00) for the trailing six (6) month
period ending on the last day of the fiscal quarter ending September 30, 2012;
(vii) ($13,000,000.00) for the trailing six (6) month period ending on the last
day of the fiscal quarter ending December 31, 2012; (viii) ($6,500,000.00) for
the trailing six (6) month period ending on the last day of the fiscal quarter
ending March 31, 2013; (ix) ($4,500,000.00) for the trailing six (6) month
period ending on the last day of the fiscal quarter ending June 30, 2013;
(x) ($3,000,000.00) for the trailing six (6) month period ending on the last day
of the fiscal quarter ending September 30, 2013; and (xi) for the trailing six
(6) month period ending on December 31, 2013, and for each trailing six month
period ending on the last day of each fiscal quarter thereafter, in each case
the amount that is $1,000,000.00 greater than the required minimum Adjusted Net
Income for the immediately preceding trailing six (6) month period ending on the
last day of the immediately preceding calendar quarter.”

 

The Loan Agreement shall be amended by inserting the following text to appear at
the end of the definition entitled “Borrowing Base” appearing alphabetically in
Section 13.1 thereof:

 

“Notwithstanding the foregoing, Bank may reduce, suspend or eliminate the
Non-Formula Amount in its sole discretion at any time.”

 

The Compliance Certificate appearing as Exhibit B to the Loan and Security
Agreement shall be amended by deleting the following text appearing in Schedule
1 thereof:

 

“II.          Minimum Adjusted Net Income (Section 6.9(b))

 

Required: at least (i) $3,000,000 for the trailing six (6) month period ending
on the last day of the fiscal quarter ending March 31, 2011; (ii) $5,000,000 for
each trailing six (6) month period ending on the last day of the fiscal quarters
ending June 30, 2011 and September 30, 2011; (iii) ($3,000,000.00) for the
trailing six month period ending on the last day of the

 

--------------------------------------------------------------------------------


 

fiscal quarter ending December 31, 2011; (iv) ($6,000,000.00) for the trailing
six (6) month period ending on the last day of the fiscal quarter ending
March 31, 2012; (v) ($9,000,000.00) for the trailing six (6) month period ending
on the last day of the fiscal quarter ending June 30, 2012; (vi) $1.00 for the
trailing six (6) month period ending on the last day of the fiscal quarter
ending September 30, 2012; (vii) $2,500,000.00 for the trailing six (6) month
period ending on the last day of the fiscal quarter ending December 31, 2012;
and (viii) for the trailing six (6) month period ending on March 1, 2013, and
for each trailing six month period ending on the last day of each fiscal quarter
thereafter, an amount that is $1,000,000.00 greater than the required minimum
Adjusted Net Income for the immediately preceding trailing six (6) month period
ending on the last day of the immediately preceding calendar quarter”

 

and inserting in lieu thereof the following:

 

“II.          Minimum Adjusted Net Income (Section 6.9(b))

 

Required: at least (i) $3,000,000 for the trailing six (6) month period ending
on the last day of the fiscal quarter ending March 31, 2011; (ii) $5,000,000 for
each trailing six (6) month period ending on the last day of the fiscal quarters
ending June 30, 2011 and September 30, 2011; (iii) ($3,000,000.00) for the
trailing six month period ending on the last day of the fiscal quarter ending
December 31, 2011; (iv) ($6,000,000.00) for the trailing six (6) month period
ending on the last day of the fiscal quarter ending March 31, 2012;
(v) ($9,000,000.00) for the trailing six (6) month period ending on the last day
of the fiscal quarter ending June 30, 2012; (vi) ($10,000,000.00) for the
trailing six (6) month period ending on the last day of the fiscal quarter
ending September 30, 2012; (vii) ($13,000,000.00) for the trailing six (6) month
period ending on the last day of the fiscal quarter ending December 31, 2012;
(viii) ($6,500,000.00) for the trailing six (6) month period ending on the last
day of the fiscal quarter ending March 31, 2013; (ix) ($4,500,000.00) for the
trailing six (6) month period ending on the last day of the fiscal quarter
ending June 30, 2013; (x) ($3,000,000.00) for the trailing six (6) month period
ending on the last day of the fiscal quarter ending September 30, 2013; and
(xi) for the trailing six (6) month period ending on December 31, 2013, and for
each trailing six month period ending on the last day of each fiscal quarter
thereafter, an amount that is $1,000,000.00 greater than the required minimum
Adjusted Net Income for the immediately preceding trailing six (6) month period
ending on the last day of the immediately preceding calendar quarter”

 

FEES.  Borrower shall pay to Bank a modification fee equal to Five Thousand
Dollars ($5,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof.  Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with this amendment to
the Existing Loan Documents.

 

RATIFICATION OF IP SECURITY AGREEMENT.  ATI hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the IP Security
Agreement, and acknowledges, confirms and agrees that said IP Security Agreement
contains an accurate and complete listing of all registered intellectual
property as described in said IP Security Agreement, subject to such changes as
have been previously reported to the Bank through June 30, 2012 and other than
filings, issuances and expirations in the ordinary course of business since that
date, and remains in full force and effect.

 

--------------------------------------------------------------------------------


 

RATIFICATION OF PERFECTION CERTIFICATE.  Each Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of April 25, 2011 delivered by such
Borrower in favor of Bank (individually and collectively, the “Perfection
Certificate”), and acknowledges, confirms and agrees the disclosures and
information each Borrower provided to Bank in the Perfection Certificate have
not changed as of the date hereof, except for changes reflected in the Second
Amendment to IP Agreement and other immaterial changes in the ordinary course of
business.

 

CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

 

NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.

 

CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents.  Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect. 
Bank’s agreement to modifications to the existing Obligations pursuant to this 
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations.  Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations.  It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing.  No maker will be
released by virtue of this Loan Modification Agreement.

 

COUNTERSIGNATURE.  This Loan Modification Agreement shall become effective only
when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

BANK:

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

SILICON VALLEY BANK

 

 

 

 

By:

/s/ Mary G. Puma

 

By:

/s/ Ryan Ravenscroft

 

 

 

Name: Mary G. Puma

 

Name: Ryan Ravenscroft

 

 

 

Title: Chairman, CEO and President

 

Title: Vice President

 

 

 

 

 

 

AXCELIS TECHNOLOGIES CCS CORPORATION

 

 

 

 

 

By:

/s/ Mary G. Puma

 

 

 

 

 

Name: Mary G. Puma

 

 

 

 

 

Title: President

 

 

 

The undersigned, Fusion Technology International, Inc., ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Amended and
Restated Unconditional Guaranty dated March 12, 2010 (the “FTI Guaranty”) and
acknowledges, confirms and agrees that the FTI Guaranty shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

 

 

FUSION TECHNOLOGY INTERNATIONAL, INC.

 

 

 

By:

/s/ Mary G. Puma

 

 

 

Name: Mary G. Puma

 

 

 

Title: President

 

The undersigned, Fusion Investments, Inc., ratifies, confirms and reaffirms, all
and singular, the terms and conditions of a certain Amended and Restated
Unconditional Guaranty dated March 12, 2010 (the “FI Guaranty”) and
acknowledges, confirms and agrees that the FI Guaranty shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

 

FUSION INVESTMENTS, INC.

 

 

 

By:

/s/ Mary G. Puma

 

 

 

Name: Mary G. Puma

 

 

 

Title: President

 

The undersigned, High Temperature Engineering Corporation, ratifies, confirms
and reaffirms, all and singular, the terms and conditions of a certain Amended
and Restated Unconditional Guaranty dated March 12, 2010 (the “HTEC Guaranty”)
and acknowledges, confirms and agrees that the HTEC Guaranty shall remain in
full force and effect and shall in no way be limited by the execution of this
Loan Modification Agreement, or any other documents, instruments and/or
agreements executed and/or delivered in connection herewith.

 

--------------------------------------------------------------------------------


 

 

HIGH TEMPERATURE ENGINEERING CORPORATION

 

 

 

By:

/s/ Mary G. Puma

 

 

 

Name: Mary G. Puma

 

 

 

Title: President

 

The undersigned, Axcelis Technologies (Israel), Inc., ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Amended and
Restated Unconditional Guaranty dated March 12, 2010 (the “ATI Guaranty”) and
acknowledges, confirms and agrees that the ATI Guaranty shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

 

 

AXCELIS TECHNOLOGIES (ISRAEL), INC.

 

 

 

By:

/s/ Mary G. Puma

 

 

 

Name: Mary G. Puma

 

 

 

Title: President

 

--------------------------------------------------------------------------------